 

Exhibit 10.1

May 7, 2015

Jonathan Langer

70 East 55th, 12th Floor

New York, NY 10022

Dear Jonathan:

This letter (the “Agreement”) will confirm the agreement between you, in your
individual and personal capacity, and Morgans Hotel Group Co. (the “Company”) to
perform certain consulting services and in recognition of your prior
contributions to the Company.

1.

Scope of Services

Reference is made to (i) your past contributions to the Company since June 2013
(including your work with respect to Mondrian SoHo; Morocco; Mondrian London;
Delano Dubai; Mondrian [•]; other development projects; Company owned assets;
and general operational matters) and (ii) your extensive experience buying and
selling lodging and resort businesses, including restructuring and turnaround
experience, as well as your work with asset companies, management companies, and
branded companies and service on the boards of public companies in the
hospitality industry.  During the term of this Agreement, you will provide the
Company with advice and assistance in connection with special projects as the
same may be reasonably requested by time to time by the Chief Executive Officer
of the Company (the “CEO”), the Board of Directors of the Company (the “Board”)
or the Special Transactions Committee of the Board.  

You shall be entitled to assume and rely upon the accuracy and completeness of
all information provided to you by the Company in connection with the services
you provide hereunder.

2.

Compensation

During the term of this Agreement, the Company will pay you a consulting fee of
$375,000 per quarter (each, a “Quarterly Payment”), payable within ten (10)
business days following the end of each quarter and prorated for any partial
quarter.  Any consulting fee paid to you under the terms of this Agreement will
be payable by the Company up to 50% in cash (at your election) and the balance
in common stock of the Company.  During the term of this Agreement, you shall be
entitled to reimbursement of reasonable and actual out-of-pocket expenses you
incur in the course of providing the services described in Section 1 of this
Agreement, subject to the Company’s general policies concerning reimbursement of
expenses. Such reimbursement payments will be made by the Company upon
submission of documentation reasonably required by the Company and in accordance
with its general policies applicable to executives of the Company concerning
reimbursement of business expenses. Any reimbursements provided hereunder that
would constitute nonqualified deferred compensation subject to Section 409A of
the Internal Revenue Code of 1986, as amended from time to time, shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect the your right to reimbursement of any other such expense
in any other taxable year; (ii) reimbursement of the expense shall be made not
later than the end of your taxable year following the taxable year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

In addition, within ten (10) business days following the effective date of this
Agreement, in recognition of your prior contributions to the Company since June
2013, the Company will pay you a one-time payment in the amount of
$500,000.  Such amount is deemed to be fully earned and payable as of the date
of this Agreement, and is not subject to any withholding, deduction or any other
reduction in the amount to be paid to you.  The payment will be paid to you as
follows: (1) up to $250,000 in cash (at your election) and (2) the balance paid
to you in common stock of the Company which will be fully vested on the date of
grant and not subject to any restrictions (other than any restrictions that may
apply under applicable securities laws).

The per share value of any common stock paid to you under this Agreement will be
deemed to be the lesser of i) the closing price of the Company’s common stock on
the Nasdaq Global Market on the first trading day of the quarter in which the
payment is made and ii) the closing price of the Company’s common stock on the
Nasdaq Global Market the day the payment is made.  Any election regarding form
of payment that you are permitted to make hereunder must be made in writing no
later than ten (10) business days prior to the applicable payment date.

--------------------------------------------------------------------------------

 

3.

Termination

This Agreement and your services hereunder shall continue until the effective
date of termination of this Agreement in accordance with the terms of this
paragraph.  Your services and this Agreement may be terminated by you or the
Company at any time upon express written notice of no less than 20 business
days.  In the event of any termination of this Agreement, neither party will
have any further liability or continuing obligation to the other party (except
for any compensation owed to you by the Company pursuant to Section 2 on the
date of termination or expiration and as otherwise provided in the final
sentence of this paragraph).  The Company may terminate your services and this
Agreement for Cause by written notice to you; provided that if such termination
is the result of your failure to perform the services that are the subject of
this Agreement, you will have ten (10) business days from the date the Company
delivers you written notice of its intent to terminate this Agreement to cure
such breach.  For purposes of this Agreement, “Cause” shall mean fraud, willful
misconduct or gross negligence in the performance of your duties
hereunder.  Notwithstanding the foregoing, Sections 4, 5 and 8 of this Agreement
will remain operative regardless of any such termination.

In the event that, before such time when you have been paid four Quarterly
Payments under this Agreement, (1) the Company terminates your services and this
Agreement other than for Cause or (2) a Corporate Transaction (as defined in the
Company’s Amended and Restated 2007 Omnibus Incentive Plan) occurs, you will be
paid, within thirty (30) days following the date of termination or the date the
Corporate Transaction is consummated (subject to the last paragraph of this
Section 3), as applicable, a special payment in cash and/or common stock of the
Company in the Company’s sole discretion.  The special payment will be equal to
(x) $500,000, less (y)(i) $125,000 (the “Offset Amount”) multiplied by (ii) the
number of Quarterly Payments paid to you under this Agreement; provided,
however, that in the event a Quarterly Payment is prorated for any partial
quarter, the Offset Amount associated with such Quarterly Payment will, for
purposes of the foregoing calculation, be prorated accordingly.  Notwithstanding
the foregoing, your right to receive the special payment is expressly
conditioned on your signing and returning to the Company (and not revoking) an
effective release of claims in the form provided to you by the Company by the
deadline specified therein.  The release of claims must become effective, if at
all, by the thirtieth (30th) calendar day following the date of termination or
the date the Corporate Transaction is consummated, as applicable. For the
avoidance of doubt, in no event will you be paid more than one special payment.

Notwithstanding anything to the contrary in this Agreement, (a) if at the time
of the termination of your engagement you are a “specified employee,” as
determined by the Company under Treasury regulation Section 1.409A-1(i), any and
all amounts payable under this Agreement on account of such separation from
service that constitute deferred compensation subject to the requirements of
Section 409A of the Internal Revenue Code, as amended (“Section 409A”) and would
(but for this provision) be payable within six (6) months following the date of
termination, shall instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and (b)
if the time period to consider and revoke the release of claims covers two of
your taxable years, any portion of the special payment that constitutes deferred
compensation subject to the requirements of Section 409A that is payable during
the period to consider and revoke the release of claims shall be paid in the
later taxable year.

4.

Confidentiality

You agree that, during you engagement hereunder and thereafter, you will not use
or disclose any Confidential Information, meaning any information of the Company
or any of its affiliates that is not generally available to the public, and any
information concerning or belonging to any third party that the Company or any
affiliate has, explicitly or implicitly, agreed to keep confidential, of which
you become aware solely as a result of the provision of services under this
Agreement, except as required for the proper performance of this engagement, or
as required by legal process, and to the extent legally permissible, after
notice to the Company and a reasonable opportunity for it to seek a protective
order for such Confidential Information.

5.

Indemnification

The Company agrees to indemnify you and hold you harmless to the full extent
lawful against any and all claims, losses, damages, liabilities, costs and
expenses as incurred (including all reasonable fees, expenses and disbursements
of counsel) arising out of the proper performance of your engagement hereunder,
except (i) where such claims, losses, damages, liabilities, costs and expenses
result primarily from your bad faith, gross negligence or willful misconduct or
your material breach of your obligations under this Agreement (in each case, as
determined by a final non-appealable judicial determination) and (ii) as
otherwise provided in Section 8 below.  Expenses, including attorneys' fees,
incurred by you in defending any action, suit or proceeding arising out of the
proper performance of your engagement hereunder (and not excluded under (i) or
(ii)) shall be paid or reimbursed by the Company promptly upon demand by you
and, if any such demand is made in advance of the final disposition of any such
action, suit or proceeding, promptly upon receipt by the Company of an
undertaking by you to repay such expenses if it shall ultimately be determined
that you are not entitled to be indemnified by the Company.

--------------------------------------------------------------------------------

 

6.

Limitation of Liability

In no event shall you be liable to the Company or any of its historical, current
or future employees, agents, fiduciaries or directors under any legal theory
including on the basis of any special, indirect, consequential, exemplary or
incidental damages, however caused, arising out of or relating to this Agreement
or your services hereunder, even if you have been advised of the possibility of
such damages; and (ii) in no event shall your aggregate liability arising out of
or relating to this Agreement (regardless of the form of action giving rise to
such liability, whether in contract, tort or otherwise) exceed the fees paid by
the Company hereunder. The limitations in this Section 6 shall not apply in the
event of fraud, willful misconduct or gross negligence (in each case, as
determined by a final non-appealable judicial determination).

7.

Relationship Between the Parties

Except as expressly agreed to by the parties in writing, neither party shall
have any right or authority, express or implied, to assume or create any
obligation of any kind, or to make any representation or warranty, on behalf of
the other party or to bind the other party in any respect whatsoever.

It is mutually understood and agreed that the services provided by you pursuant
to this Agreement are rendered as an independent contractor, and not as an
agent, employee, partner or joint venturer of the Company.  Nothing contained in
this Agreement shall be deemed or construed to create a partnership, joint
venture, principal/agent or employee/employer relationship between you and the
Company.  During the term of this Agreement, you may choose to also provide
services for others, provided that such services do not give rise to a conflict
of interest, or otherwise interfere with your obligations to the Company, under
this Agreement.

8.

Taxes, Insurance and Benefits

As an independent contractor, you shall be solely responsible for all
employment-related insurance, including but not limited to workers' compensation
insurance, unemployment insurance, if required, and for the withholding and
payment of all federal and state and local income taxes and social security and
Medicare taxes and other legally-required payments on sums received from the
Company.  You will also be solely responsible for any comprehensive general
liability, automobile or other insurance which you decide to obtain and keep in
effect.  You agree to indemnify and hold the Company and all those connected
with it harmless to the full extent lawful against any and all claims, losses,
damages, liabilities, costs and expenses as incurred (including all reasonable
fees, expenses and disbursements of counsel) in any way arising from your breach
of your obligations hereunder.

Because you are an independent contractor, neither you nor any dependent or
other individual claiming through you will be eligible to participate in, or
receive benefits under, any of the employee benefit plans maintained by the
Company or any of its affiliates.  You hereby waive all rights to participate
in, or receive benefits under, any of the Company’s or any of its affiliates’
plans.  You also agree not to make any claim under any of the Company’s or any
of its affiliates’ plans and you agree to indemnify and hold the Company and its
plans and all those connected with them harmless to the full extent lawful
against any and all claims, losses, damages, liabilities, costs and expenses as
incurred (including all reasonable fees, expenses and disbursements of counsel)
in any way arising out of any such claim by you or by anyone claiming through
you.

9.

Notices

All notices required or permitted under this Agreement shall be made in writing
and shall be deemed to have been duly given if delivered personally or sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight courier service.  All notices shall be addressed to the
parties at the respective addresses indicated below or such other addresses that
the parties may designate in writing:

 

If to the Company:

 

If to you:

 

 

 

Morgans Hotel Group Co.[Langer Address]

475 Tenth Avenue

New York, NY 10018

Attn: General Counsel

 

Jonathan Langer

70 East 55th, 12th Floor

New York, NY 10022

10.

Governing Law and Consent to Jurisdiction

This Agreement, and any services performed pursuant to this Agreement, shall be
governed by, construed and interpreted in accordance with the substantive laws
of the State of New York, without regard to any principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction.

--------------------------------------------------------------------------------

 

You agree that any action or proceeding to enforce, or that arises out of, this
Agreement may be commenced and maintained in the courts of the State of New
York, or in the United States District Court for the Southern District of
Manhattan, and you hereby waive any objection to the jurisdiction of said courts
in any litigation arising hereunder on the basis that such court is an
inconvenient forum or otherwise.

11.

Non-Assignability

Neither this Agreement nor any right or interest hereunder shall be assignable
by you, your beneficiaries, or your legal representatives without the Company’s
prior written consent. Notwithstanding the foregoing, this Agreement, and any
rights or interests of the Company under this Agreement, shall be assignable by
the Company to any of its direct or indirect affiliates, or to any successor to
all or substantially all of its business or assets, without your consent;
provided however, in the event of any assignment by the Company to one of its
direct or indirect affiliates, the Company shall remain liable for the payment
of all amounts payable hereunder to you.

12.

No Warranties

Except as expressly provided herein, neither party makes any representation or
warranty with regard to the subject matter of this Agreement, and each
specifically disclaims all warranties, including but not limited to, the implied
warranties of merchantability and/or fitness for a particular purpose.

13.

No Waiver

No delay or failure by either party in exercising any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right. Failure by either party to enforce any right
under this Agreement will not be deemed a waiver of future enforcement of that
or any other right.

14.

Entirety

This Agreement represents the entire understanding and agreement between you and
the Company with regard to all matters herein and your services to the Company
(other than with respect to any directors fees), and there are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto other than as referred to herein.  Notwithstanding the
foregoing, this Agreement shall not supersede any effective assignment of
intellectual property to the Company or any of its affiliates pursuant to any
prior agreement or constitute a waiver by the Company or any of its affiliates
of any rights they have or may have under any prior agreements with respect to
confidentiality, intellectual property, or similar obligations.  

No modification, consent, amendment or waiver of any provision of this
Agreement, nor consent to any departure therefrom, shall be effective unless the
same shall be set forth in writing and signed by you and the Company, and then
shall be effective only in the specified instance and for the purpose for which
given.

15.

Severability

If any term or provision of this Agreement shall be held to be invalid or
unenforceable for any reason, such term or provision shall be ineffective to the
extent of such invalidity or unenforceability without invalidating the remaining
terms and provisions hereof, and this Agreement shall be construed as if such
invalid or unenforceable term or provision has not been contained herein.

16.

Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but which collectively will constitute one and the same
instrument.

If the terms of our engagement as set forth in this Agreement are satisfactory,
kindly sign the enclosed copy of this Agreement and return it to us.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

 

 

 

MORGANS HOTEL GROUP CO.

 

 

 

 

 

/s/ Jason T. Kalisman

 

 

Name: Jason T. Kalisman

 

 

Title: Interim Chief Executive Officer

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Jonathan Langer

 

 

Jonathan Langer

 

 

Date: May 7, 2015

 

 

 